USDC IN/ND case 3:19-cv-00596-PPS-MGG document 16 filed 02/14/20 page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                   )
COMMISSION,                                    )
                                               )CASE NO. 3:19-cv-596-PPS-MGG
                     Plaintiff,                )
                                               )
             v.                                )
                                               )
COFFEL VENDING COMPANY,                        )
                                               )
                     Defendant                 )
                                               )

           JOINT MOTION FOR ENTRY OF A CONSENT DECREE

      Plaintiff, the Equal Employment Opportunity Commission, and Defendant,

Coffel Vending Company, jointly move the Court to approve and enter the proposed

Consent Decree submitted with this Motion. In support of this Motion, the parties

state as follows:

      1.     The parties desire to resolve this matter without the burden and

expense of further litigation.

      2.     The intent of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981,

will be realized by entry of the attached Consent Decree.

      3.     This Consent Decree is intended to and does resolve all matters in

dispute between the EEOC and Coffel Vending as provided in paragraphs 1 through

30 of the Consent Decree.
USDC IN/ND case 3:19-cv-00596-PPS-MGG document 16 filed 02/14/20 page 2 of 2


      WHEREFORE the parties jointly request that the Court approve and enter

their proposed Consent Decree.

                             Respectfully submitted,




     s/Robin M. Lybolt _____________       s/ Michael J. Hays
     Robin M. Lybolt (20999-30)            Michael J. Hays (23606-71)
     Trial Attorney                        Elizabeth A. Klesmith (32035-71)
     Equal Employment Opportunity          TUESLEY HALL KONOPA LLP
     Commission                            212 E. LaSalle Ave., Suite 100
     101 West Ohio Street, Ste. 1900       South Bend, IN 46617
     Indianapolis, IN 46204                (574) 232-3538
     (463) 999-1195                        mhays@thklaw.com
     robin.lybolt@eeoc.gov                 eklesmith@thklaw.com

     Counsel for Plaintiff                 Counsel for Defendant




                                       2
